Citation Nr: 0029718	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-13 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the 
benefits sought on appeal.

The Board also notes that in his July 1953 claim, the veteran 
requested service connection for residuals of back and knee 
injuries.  In an August 1953 letter, the RO deferred action 
on these issues pending receipt of additional Army medical 
records.  It does not appear that there has been any further 
action on those claims, and as such, they are referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  There veteran's service-connected malaria is not 
manifested by any evidence of active malaria, nor is there 
any evidence ascertainable residuals of malaria such as liver 
or spleen damage.


CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, including § 4.88b, Diagnostic Code 6304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected malaria is 
active, with a recent occurrence in November 1998.  After 
examining the record, the Board is satisfied that all 
relevant facts have been properly developed, particularly as 
the veteran was provided VA examinations in December 1998 and 
November 1999.  Thus, no further development is needed in 
this appeal, and the Board will proceed with appellate 
disposition.

The veteran developed malaria during service in November 
1951.  He was hospitalized and provided medication.  He was 
also diagnosed and hospitalized for hemorrhagic fever at the 
same time.  Upon service separation, no residuals related to 
malaria or hemorrhagic fever were reported.

Following service separation, in a July 1953 rating decision, 
the veteran was awarded service connection for malaria, and 
assigned a noncompensable rating from January 1952.  In 
November 1998, the veteran filed a claim for an increased 
rating, which is the subject of this appeal.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Under Diagnostic Code 6304, malaria, as an active disease 
will be evaluated as 100 percent disabling.  38 C.F.R. § 
4.88b, Diagnostic Code 6304 (1999).  The diagnosis of malaria 
depends on the identification of the malarial parasites in 
blood smears.   Id. at Note.  If the veteran served in an 
endemic area and presents signs and symptoms compatible with 
malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter residuals 
such as liver or spleen damage are to be rated under the 
appropriate system.  Id.

In the present case, at a December 1998 VA examination, the 
veteran reported that almost every Fall since his discharge 
from service, he experienced three or four days of chills and 
fever with temperatures up to 104 degrees.  However, he 
stated that he never sought medical treatment for those 
symptoms.  The examiner noted that the veteran had a number 
of other major medical problems including macular 
degeneration, diabetes mellitus, and open-heart surgery in 
May 1998 for replacement of the aortic and mitral valves and 
repair of the tricuspid valve.  Upon examination, the veteran 
was found to be obese and the examiner could not feel a 
percussed liver.  The spleen descended on deep inspiration 
two to three finger breaths below the left costal margin, 
without any spiders seen.  The impression was a history of 
plasmodium bivax malaria and epidemic hemorrhagic fever.  A 
urinalysis and blood smears for malaria ova and parasites 
were negative.  The veteran's blood urea nitrogen (BUN) was 
22 and his creatine was 10.  November 1998 liver function 
tests were all normal.  

VA outpatient treatment records from December 1997 to April 
1999 contain no records pertaining to treatment of malaria.

At a November 1999 VA examination, the examiner noted that 
the veteran had a history of multiple current medical 
problems including diabetes, heart disease, and probable 
early renal insufficiency, although his creatine was normal 
at that time.  The examiner noted that the veteran had had 
normal urinalyses and was followed regularly in primary care.  
The veteran had no symptoms of malaria and no febrile 
episodes recorded in his medical record.  The diagnosis was 
malaria, resolved.

After having reviewed the evidence of record, summarized in 
pertinent part above, the Board finds that the preponderance 
of the evidence is against an increased (compensable) 
evaluation for service-connected malaria.  The veteran 
underwent VA examinations in December 1998, and November 
1999, which revealed no clinical findings of malaria.  
Laboratory tests conducted at that time were also negative 
for any indication of malarial infection.

Although the veteran has reported that he has developed 
fevers over the years as a result of malaria, the rating 
criteria requires that relapses be confirmed by the presence 
of malarial parasites in blood smears.  See 38 C.F.R. § 
4.88b, Diagnostic Code 6304.  Review of the medical reports 
of record does not reveal malarial parasites in blood smears.  
The results of a December 1998 blood smear test established 
no current malarial parasites and November 1998 liver 
function tests were within normal limits.  The VA examiner in 
the November 1999 VA examination noted that veteran had no 
symptoms of malaria and no febrile episodes recorded in his 
medical record, and the diagnosis was malaria, resolved.  
Thus, the medical findings establish no more than a 
noncompensable evaluation. 

Notwithstanding the fact that the VA examination and clinical 
records are completely silent as to any current malaria 
activity, the veteran maintains that the disorder is active 
and is more disabling than the current noncompensable 
evaluation represents.  However, as noted above, the December 
1998 VA medical examination, which was conducted shortly 
after the veteran's alleged relapse in November 1998, was 
negative for any findings of active malaria, or malaria 
residuals.  Additionally, the examiner indicated that the 
veteran's medical records were reviewed, including the claims 
file, and that he had examined the veteran's liver and spleen 
and the results of liver function tests to determine if there 
were any residuals attributable to malaria.  Thus, there does 
not appear to be any necessary testing that was not conducted 
as part of the December 1998 VA medical examination, and 
there does not appear to be any other basis to find that that 
examination was inadequate.  Moreover, the November 1999 VA 
examination confirmed a finding of a lack of symptoms of 
malaria.

The veteran is competent to report his symptoms, and the 
Board does not dispute the veteran's contentions regarding 
his symptoms.  However, as stated above, the veteran's 
reports of relapses have not been confirmed by blood smears, 
or by examination of the veteran's spleen and liver.  Thus, 
although the veteran asserts that a compensable evaluation is 
warranted, the medical findings do not support his 
assertions.  As the Board finds that the preponderance of the 
evidence is against a compensable rating for malaria, the 
appeal is denied.

The Board has considered the benefit of the doubt doctrine.  
However, as the evidence is not in approximate balance of 
positive and negative evidence, the benefit of the doubt 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  As the RO found, the veteran has submitted no 
evidence showing that his malaria has resulted in frequent 
hospitalizations or caused marked interference in his 
employment.  In fact, the veteran reported that he has not 
sought medical treatment for malaria since service.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).



ORDER

The schedular criteria not having been met, the claim for 
entitlement to a compensable evaluation for malaria is 
denied.



		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


